SECURITY AGREEMENT


THIS SECURITY AGREEMENT (the “Agreement”) is dated as of November 17, 2010 (the
“Effective Date”) and entered into by and between CoConnect, Inc., a Nevada
corporation, (the “Debtor”) and Brad M. Bingham, Esq., as an individual1 (the
“Holder”) (The Debtor and Holder may be referred to hereinafter individually as
a “Party” and collectively as the “Parties”)


RECITALS


WHEREAS, the Holder has loaned the Debtor a total of Sixteen Thousand Eight
Hundred and Sixty Dollars ($16,860 and the “Loan”) which has been codified and
evidenced by a convertible promissory note in such principal amount (the “Note,”
a copy of which has been attached hereto as Exhibit A.)


WHEREAS, it is a condition precedent to the Holder making any loans or otherwise
extending credit to the Debtor under the Note that the Debtor execute and
deliver to the Holder, a security agreement in substantially the form hereof.


WHEREAS, the Parties wish to secure the Note through the issuance of shares of
the Debtor’s common stock, par value $0.01 (the “Common Stock”) to be held by
the Holder as security against the Note more fully described and explained
herein.
 
NOW, THEREFORE, in consideration of the Loan made by Holder to Debtor and for
other good and valuable consideration, and as security for the performance by
Debtor of its obligations under the Note and as security for the repayment of
the Loan and all other sums due from Debtor to Holder arising under the Note
presently outstanding or to be outstanding in the future (collectively, the
“Obligations”), Debtor, for good and valuable consideration, receipt of which is
acknowledged, has agreed to grant to the Holder a security interest in the
Collateral (defined below), on the terms and conditions hereinafter set forth.


AGREEMENT


1.           Grant of General Security Interest in Collateral.     The Note,
pursuant to its terms and conditions, is convertible into a total of
1,500,000,000 shares of Common Stock (the “Conversion Shares”). As security for
the Obligations of Debtor, Debtor shall issue the Holder and grant a security
interest (the “Security Interest”) in the Conversion Shares, together with all
proceeds, replacements, substitutions, newly issued stock, stock received by
reason of a stock split, bonus or any other form of issue, dividend or
distribution with respect to or arising from such capital stock (referred to
hereinafter as the “Collateral”). The Conversion Shares shall be issued in
certificate form in the Holder’s name and shall be held by the Holder as
security against the Note pursuant to the terms and conditions of this
Agreement.




2.           Ownership Status of Collateral; Transfer of Conversion
Shares.  Although the Conversion Shares shall be issued in the Holder’s name and
held as security and collateral against the payment of the Note, the Conversion
Shares may not be sold, pledged, transferred or hypothecated by the Holder
unless and until the Holder elects to convert the Note pursuant to its terms and
conditions into the Conversion Shares, or unless agreed upon in writing by both
Parties.


3.           Voting Rights; Proxy.  Following the issuance of the Conversion
Shares as security pursuant to this Agreement and prior to the conversion of the
Note into the Conversion Shares, if any, in the event of a CoConnect, Inc.
shareholder vote, the Conversion Shares held as Collateral shall be voted with
the majority vote of any such shareholder vote and action and the Holder hereby
grants an irrevocable proxy to the Debtor to vote the shares as such. Following
conversion of the Note, the Conversion Shares may be voted by the Holder as they
see fit.


4.           Protection of Security.  The Debtor shall, at its cost and expense,
take any and all actions necessary to defend title to the Collateral against all
persons and to defend the Security Interest of the Holder in the Collateral and
the priority thereof against any lien.


5.           Stock Adjustments and Dividends.  If during the term of this
Agreement, any stock dividend, reclassification, readjustment or other change is
declared or made in the capital structure of the Debtor or any option included
within the Conversion Shares is exercised, or both, all new, substituted and
additional shares, or other securities, issued by reason of any such change or
exercise shall be delivered to and held by Holder under the terms of this
Agreement in the same manner as the Conversion Shares originally pledged
hereunder.  If during the term of this Agreement, any dividend or other
distribution is made on account of the Conversion Shares, the Debtor shall
immediately deliver all such dividends or other distributions to Holder in the
same form received and in the same manner as the Conversion Shares pledged
hereunder.


6.           Term.  This Agreement shall remain in full force and effect until
the Debtor has satisfied all of the Obligations in full to Holder either through
repayment of the Note or conversion of the Note into the Conversion Shares. In
the event of repayment of the Note, the Holder shall return to the Debtor all
stock certificates relating to this Agreement.


7.           Successors And Assigns.  This Agreement shall be binding upon and
inure to the benefit of Debtor, Holder, and their respective successors and
assigns. Holder may sell, assign, transfer and/or grant participations in any or
all of its rights hereunder to any other person, firm, association, corporation
or other entity.


8.           Construction.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California without reference to
applicable conflict of law principles.  All Parties consent the exclusive
jurisdiction of the California state court sitting in North San Diego County,
California in any action, suit or other proceeding arising out of or relating to
this Agreement, and each Party irrevocably agrees that all claims and demands in
respect of any such action, suit or proceeding may be heard and determined in
any such court and irrevocably waives any objection it may now or hereafter have
as to the venue of any such action, suit or proceeding brought in any such court
or that such court is an inconvenient forum. EACH PARTY WAIVES ITS RIGHTS TO A
TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR
RELATED TO THIS AGREEMENT IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY
TYPE BROUGHT BY ANY PARTY HERETO.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but, if any provision of this Agreement shall be held to be
prohibited or invalid under applicable law, such provision shall be ineffective
only to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.
 
9.           General Indemnity.  The Debtor agrees to indemnify the Holder and
hold it harmless against any losses, claims, damages or liabilities incurred by
the Holder, in connection with, or relating in any manner, directly or
indirectly, to the Holder in connection with the Note and the Agreement.
Additionally, the Debtor agrees to reimburse the Holder immediately for any and
all expenses, including, without limitation, attorney fees, incurred by the
Holder in connection with investigating, preparing to defend or defending, or
otherwise being involved in, any lawsuits, claims or other proceedings arising
out of or in connection with or relating in any manner, directly or indirectly,
from the Note and the Agreement (as defendant, nonparty, or in any other
capacity other than as a plaintiff, including, without limitation, as a party in
an interpleader action).  The Debtor further agrees that the indemnification and
reimbursement commitments set forth in this paragraph shall extend to any
controlling person, strategic alliance, partner, member, shareholder, director,
officer, employee, agent or subcontractor of the Holder and their heirs, legal
representatives, successors and assigns.  The provisions set forth in this
section shall survive any termination of the Note or the Agreement.


10.           Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery by telecopy or facsimile at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur.


11.           No Modification.  This Agreement may not be modified except by a
writing signed by all Parties.
 
12.           Incorporation By Reference.  All of the terms and conditions,
including, without limitation, the warranties, representations, covenants,
agreements and default provisions of the Note are incorporated herein by this
reference.
 
13.           Acknowledgments and Assent.  The Parties individually and
collectively acknowledge that they have been given adequate time to consider
this Agreement and that they were advised to consult with an independent
attorney prior to signing this Agreement and that they have in fact consulted
with counsel of their own choosing prior to executing this Agreement. The
parties agree that they have read this Agreement and understand the content
herein, and freely and voluntarily assent to all of the terms herein.


 
***SIGNATURE PAGE FOLLOWS***


SIGNATURE PAGE


IN WITNESS WHEREOF, intending to be legally bound, the Parties have caused this
Agreement to be executed as of the date first above written.


 
 
DEBTOR:
 
CoConnect, Inc.
 
/s/ Marc S. Applbaum
___________________________
By: Marc S. Applbaum
Its: Chief Executive Officer
 
HOLDER:
 
Brad M. Bingham, Esq.
 
/s/ Brad M. Bingham
___________________________
By: Brad M. Bingham, Esq.
An individual
 

 
 


 

 
EXHIBIT A


Convertible Promissory Note





--------------------------------------------------------------------------------

 
1           As of the Effective Date, Mr. Bingham holds the position of Director
and Chief Executive Officer of CoConnect, Inc.  Mr. Bingham has executed this
Agreement in his capacity as Debtor and not as a director or officer of
CoConnect, Inc.
